Cowin, J.
(dissenting, with whom Greaney and Spina, JJ., *590join). The court today ignores the plain language and intent of a statute to reach a result it finds pleasing as a matter of policy. I respectfully dissent.
The final paragraph of G. L. c. 268A, § 25, provides, in relevant part:
“If the criminal proceedings against the person[] suspended are terminated without a finding or verdict of guilty on any of the charges on which he was indicted, his suspension shall be forthwith removed, and he shall receive all compensation or salary due him for the period of his suspension . . . .”
This language unambiguously renders both reinstatement and back pay contingent on the fate of the charges that gave rise to the suspension, and automatic if those charges are terminated without a finding or verdict of guilt. The court has, however, rewritten the statute (and, presumably, the cognate G. L. c. 30, § 59) to provide that back pay shall be contingent, not on the fate of the charges giving rise to the suspension, but on the removal of the employee’s suspension and his application for reinstatement to his former position. The statute has thus been revised by the court to defeat its automatic and limited application.
In addition, the court has greatly broadened the scope of the statute by infusing it with a “relatedness” consideration. According to the court, the employee is entitled to removal of his suspension (and, therefore, to his back pay) only if the criminal proceedings against him, including those “closely related” to the proceedings under the indictment that gave rise to the suspension, are terminated without a finding or verdict of guilty. “Relatedness” now pervades the statute despite the fact that it is a consideration foreign to the text. “We will not add words to a statute that the Legislature did not put there, either by inadvertent omission or by design.” Commonwealth v. McLeod, 437 Mass. 286, 294 (2002), and cases cited. This court’s authority to interpret and apply statutes “is limited by its constitutional role as a judicial, rather than a legislative body. . . . We cannot interpret a statute so as to avoid injustice or hardship if its language is clear and unambiguous and requires a different construction.” Pielech v. Massasoit Greyhound, Inc., 423 Mass. *591534, 539 (1996), cert, denied, 520 U.S. 1131 (1997), quoting Rosenbloom v. Kokofsky, 373 Mass. 778, 780-781 (1977). We are under a duty “to avoid judicial legislation in the guise of new constructions to meet real or supposed new popular viewpoints, preserving always to the Legislature alone its proper prerogative of adjusting the statutes to changed conditions.” Pielech v. Massasoit Greyhound, Inc., supra, quoting Commonwealth v. A Juvenile, 368 Mass. 580, 595 (1975). That the court believes that the Legislature should have included a “relatedness” concept does not authorize the court to do so itself, even to achieve a desired “good policy” result. The court does not direct attention to anything in the terms of the statute or its legislative history from which one could infer that such was intended.
In addition to legislating judicially to create a “relatedness” feature not present in the statute, the court never pauses to define what “related” means. The omission of this definition is glaring, for often charges against the same person are “related” in some sense. The court declares, ante at 588, that charges are “closely related” when the course of criminal conduct on which the indictments are based is “related,” or when there is an “obvious and close relationship” between the conduct giving rise to the separate indictments, or when it is “abundantly clear” that the separate indictments are related. Ante at 587, 588. Thus, the court essentially states that “related” means “related,” thereby providing little guidance to public employers and lower courts.
Regardless whether the State and Federal charges against Brittle were “related” in some way, they were not related for purposes of this statute. “Offenses are not related merely because they were committed by the same defendant, even on the same day.” Brittle v. Boston, 54 Mass. App. Ct. 820, 823 (2002). It is only an indulgent reading of the record that permits the court to conclude that the State charges against Brittle were sought by Cotton “[i]n response” to the drug-related threats, ante at 582, that Brittle’s illegal conduct “came to light in full measure,” ante at 588, because of the investigation surrounding the State indictments, and that Federal and State authorities were “proceeding in tandem” or “cooperat[ing] to bring him to justice.” Ante at 588, 589.
*592Nor does the court let precedent prevent it from reaching its desired conclusion. In Madden v. Secretary of Pub. Safety, 412 Mass. 1010, 1011 (1992), we said that under the “unambiguous” language of the statute “[t]he phrase ‘charges on which he was indicted’ clearly refers to the charges found in the indictments that gave rise to the suspension” (emphases added). The court has overruled Madden.1 Moreover, the statute provides that when those charges are terminated without a finding or verdict of guilty, the employee’s suspension “shall forthwith be removed” and the employee “shall receive” his back pay. Id. The court does not inform us why what was clear and unambiguous at the time of the Madden decision has become opaque and in need of refashioning.2
We recognized, correctly, in the Madden case that it is our duty to apply the unambiguous statute as written: “Although the [city’s] arguments are persuasive as social policy, these arguments are properly addressed to the Legislature.” Id. at 1011. In the decade since this court issued the Madden decision, the Legislature could have, but did not, express disagreement with our reading of the statute by amending it. The court should not ignore its silence.3 See Roberts v. Enterprise Rent-A-Car Co. of Boston, 438 Mass. 187, 193 (2002).
*593We interpret a statute “according to the intent of the Legislature, as evidenced by the language used, and considering the purposes and remedies intended to be advanced.” Glasser v. Director of the Div. of Employment Sec., 393 Mass. 574, 577 (1984). The court ignores the context in which this statute was passed and the situation for which it was intended. General Laws c. 30, § 59 (the so-called “Perry Law”), identical in its operative language to G. L. c. 268A, § 25, see Massachusetts Bay Transp. Auth. v. Massachusetts Bay Transp. Auth. Retirement Bd., 397 Mass. 734, 739 n.8 (1986), was enacted to rid the Commonwealth of indicted public officials continuing to hold office while under indictment. “The purpose of the statute is to remedy the untenable situation which arises when a person who *594has been indicted for misconduct in office continues to perform his public duties while awaiting trial.” Id. at 739.
The restrictive language of the statute demonstrates that the Legislature purposely drafted a statute with a “narrow focus,” id., and did not intend to act as broadly as the court would (were it to sit as a law-making body). Initially, only an indictment (and not a complaint) potentially invokes the statute. Thus, by its terms the statute is inapplicable to an employee prosecuted in the District Court for serious offenses such as motor vehicle homicide, indecent assault and battery on a child under fourteen years of age, intimidating a witness or juror, driving while under the influence of alcohol, assault with intent to murder, distribution of cocaine within a school zone, or carjacking. See G. L. c. 218, § 26 (criminal jurisdiction of District Court). An employee-defendant may choose to waive indictment and be prosecuted in the Superior Court by complaint, see Mass. R. Crim. R 3 (a), 378 Mass. 847 (1979); again, the statute would not apply. Or, an employee originally prosecuted by complaint (to be superseded by indictment) may enter into a plea bargain pursuant to which the offense is reduced to a lesser one in the District Court; the statute would not apply here, either.
Moreover, the statute requires “misconduct in . . . office.” Except for cases involving teachers and police officers, this phrase has been interpreted generally to exclude an employee’s off-duty conduct. See Attorney Gen. v. McHatton, 428 Mass. 790, 792-793 (1999); Leavitt v. Lynn, 55 Mass. App. Ct. 12, 13-15 (2002); Perryman v. School Comm. of Boston, 17 Mass. App. Ct. 346, 349-351 (1983); Dupree v. School Comm. of Boston, 15 Mass. App. Ct. 535, 537-539 (1983). Thus, the statute has been interpreted not to apply to a chief deputy sheriff indicted for bribery, Tobin v. Sheriff of Suffolk County, 377 Mass. 212, 213 & n.3 (1979), or to a school system human resource manager indicted for larceny over $250 and removal or concealment of a motor vehicle to defraud an insurer, Leavitt v. Lynn, supra. The statute is also inapplicable to elected, as opposed to appointed, officials. McGonigle v. The Governor, 418 Mass. 147, 149-150 (1994). In addition, the statute only states that the employee “may” be suspended, rather than “shall.” It is therefore permissive, not mandatory.
*595These restrictions on the statute’s application signify that the Legislature intended to protect governmental employees by limiting the statute to misconduct in office and only to such misconduct as results in an indictment. Even in such situations, the appointing authority has discretion whether to suspend and, in order to effect suspension, that authority must comply with specific, detailed statutory requirements.4 In contrast, by the terms of the statute, nothing is required of the suspended employee, who is entitled to have his suspension removed and back pay restored automatically if the criminal proceedings are terminated without a finding or verdict of guilty.5 The employee has no burden to assure compliance with the statute by the appointing authority. That burden falls squarely on the appointing authority.
The reason for an “unpalatable” result, Brittle v. Boston, 54 Mass. App. Ct. 820, 822 n.2 (2002), is the design of the statute, not its application by a court. It is helpful to recall what this court stated when interpreting G. L. c. 32, § 15 (3A), which *596mandates forfeiture of retirement benefits by public employees convicted of certain enumerated offenses: “Even if the Legislature did not foresee the possibility of a public employee who might have been convicted under one of the two enumerated Massachusetts statutes being convicted under an arguably equivalent Federal statute, it is not our function judicially to amend the statute to cover this eventuality.” Collatos v. Boston Retirement Bd., 396 Mass. 684, 688 (1986), citing Thacher v. Secretary of the Commonwealth, 250 Mass. 188, 190-191 (1924). Fortunately, the indictment of a public employee is a rare occurrence. It should not be a hardship for the appointing authority and the prosecution to communicate in order to be certain that the consequences of the dismissal or nolle prosequi of an indictment are understood. We should not, as the court suggests, ante at 588-589, interpret the statute so as to assist the interplay of Federal and State proceedings. Had the Commonwealth wished to delay its proceedings until after the disposition of the Federal charges, it could have sought to do so.
I may consider this result “unpalatable,” Brittle v. Boston, supra. Nevertheless, it is this court’s obligation to apply the statute as written. For these reasons, I would reverse the judgment of the Superior Court and enter judgment for Brittle in the amount of his regular compensation from July 13, 1994, to November 5, 1997. Should the Legislature decide that the statute is inadequate, it is its role to amend it. See Leopoldstadt, Inc. v. Commissioner of the Div. of Health Care Fin. & Policy, 436 Mass. 80, 92 (2002).

Contrary to the court’s assertion, ante at 586 n.13, the court’s opinion directly contradicts the statutory language. The indictment triggers the right to suspend the employee, and the continuation of the right to maintain the suspension is dependent on the “charges found in the indictments that gave rise to the suspension.” Madden v. Secretary of Pub. Safety, 412 Mass. 1010, 1011 (1992). The court’s decision is contrary to the statute, and can be squared with neither the result nor the reasoning of the Madden case. Although the court asserts that Madden “retains its full precedential value,” ante at 587, it is clear that Madden survives this case only in the sense that Pompeii survived into the Middle Ages.


The fact that weeks passed between the indictments in Madden v. Secretary of Pub. Safety, supra, rather than the indictments overlapping as in the present case, is a distinction without a difference. The operative fact in the Madden case was that the original charges concluded without a verdict or finding of guilty. Those were the charges under which Madden was suspended, and the case is directly on point. The fact that Madden sought reinstatement is also irrelevant. The statute does not impose on the employee the responsibility to seek reinstatement; it is designed to operate automatically.


The court’s characterization of the legislative history, ante at 585 n.ll, is inaccurate. The Legislature has amended the cognate statute, G. L. c. 30, § 59, only twice, both in quick succession after the original 1962 enactment, *593St. 1962, c. 798. The 1963 amendment merely made clear that temporary employees have the same powers as the suspended employees they replaced. St. 1963, c. 829, § 2. This did not broaden the statute’s scope (because the original statute allowed the appointing authority to fill the position with a temporary employee, an amendment authorizing the temporary employee to do the job was hardly necessary). The only other amendment, in 1964, reflected a minor broadening of the statute; it clarified that an employee may be suspended not just for misconduct in his employment, but also for misconduct in any public office, elected or appointed, and it clarified that the appointing authority may suspend regardless of whether the original appointment was subject to approval. St. 1964, c. 528. These changes merely reflect the normal tinkering that often follows soon after a statute’s enactment.
In any event, the amendments, the most recent of which was enacted thirty-nine years ago, are of no assistance in resolving the present dispute. It is debatable whether they were, in fact, expansions at all. The court treats as an “expansion” the fact that the original statute differed from the bill that was introduced. Ante at 585 n.ll. Leaving aside the obvious point that this was not the expansion of a statute (which did not yet exist), it was accompanied by a host of extensive safeguards. See note 5, infra. Given the sparse legislative history, caution is warranted in attempting to glean meaning from deleted or changed provisions “during a legislative journey to enactment.” Mercy Hosp. v. Rate Setting Comm’n, 381 Mass. 34, 42 (1980). See Irwin v. Ware, 392 Mass. 745, 773 (1984). In addition, the court selectively quotes from the 1964 amendment. The amendment’s stated purpose was “to enable forthwith the appointing authority to suspend certain officers or employees under indictment for misconduct at any time in public office or employment pending the outcome of such indictment” (emphasis added). St. 1964, c. 528, preamble.
The Legislature has not amended the statute for four decades, despite the existence of numerous instances of public corruption during that period. This is scarcely consistent with the court’s view that the Legislature has “successively expanded” the statute’s scope. Ante at 585 n.ll.


The statute contains specific requirements for the notice of suspension:
“Notice of said suspension shall be given in writing and delivered in hand to said person or his attorney, or sent by registered mail to said person at his residence, his place of business, or the office or place of employment from which he is being suspended. Such notice so given and delivered or sent shall automatically suspend the authority of such person to perform the duties of his office or employment until he is notified in like manner that his suspension is removed. A copy of any such notice together with an affidavit of service shall be filed as follows: in the case of a county, with the clerk of the superior court of the county in which the officer or employee is employed; in the case of a city, with the city clerk; in the case of a town, with the town clerk; in the case of a regional school district, with the secretary of the regional school district; and in the case of all other districts, with the clerk of the district.” G. L. c. 268A, § 25.


General Laws c. 268A, § 25, inserted by St. 1972, c. 257, is nearly identical to G. L. c. 30, § 59, inserted by St. 1962, c. 798. The original bill, 1962 House Doc. No. 3387, provided for suspension of an indicted employee, but did not require loss of pay: “A suspension, under authority of this act, shall be without loss of compensation . . . .” To the extent anything can be gleaned from the sparse legislative history, it is that the original bill was even narrower than the present law, and that loss of compensation was inserted only in the context of the extensive safeguards detailed above.